

	

		III

		108th CONGRESS

		2d Session

		S. RES. 437

		IN THE SENATE OF THE UNITED STATES

		

			September 28, 2004

			Mr. Lugar (for himself

			 and Mr. Bayh) submitted the following

			 resolution; which was referred to the Committee on the Judiciary

		

		RESOLUTION

		Celebrating the life of Joseph Irwin Miller

		  of Columbus, Indiana.

	

	

		Whereas Joseph Irwin Miller devoted his entire life to the

			 welfare of his family, the employees of Cummins, Inc., and his

			 community;

		Whereas Joseph Irwin Miller demonstrated his lifelong love

			 of country by serving honorably and courageously in the United States Navy Air

			 Corps during World War II;

		Whereas Joseph Irwin Miller's prowess and integrity as a

			 businessman fashioned Cummins, Inc., into a respected industry leader whose

			 unyielding commitment to its employees and community established a superior

			 legacy of excellence and civic stewardship that will endure for years to

			 come;

		Whereas Joseph Irwin Miller was instrumental in

			 transforming the place of his birth, Columbus, Indiana, into a thriving center

			 for architecture and the arts;

		Whereas Joseph Irwin Miller gave unselfishly his time and

			 treasure to numerous causes and foundations dear to his ideals through his role

			 as trusted advisor and generous philanthropist;

		Whereas Joseph Irwin Miller was a respected counselor to

			 leaders at home and abroad, and made immeasurable contributions to the

			 advancement of human rights everywhere; and

		Whereas Joseph Irwin Miller will be remembered as a loving

			 husband to his wife Xenia, a devoted father to his 5 children, and a caring

			 grandfather to his 10 grandchildren: Now, therefore, be it

		

	

		That the Senate—

			(1)has learned with

			 profound sorrow of the death of Joseph Irwin Miller on August 16, 2004, and

			 extends its condolences to the Miller family, especially his wife Xenia, and

			 his children Margaret, Catherine, Elizabeth, Hugh, and William;

			(2)expresses its

			 profound gratitude to Joseph Irwin Miller for the services that he rendered to

			 the United States in the Navy;

			(3)recognizes Joseph

			 Irwin Miller's distinguished achievements in industry, his contributions to the

			 world of architecture, his promotion of the arts and humanities, and his

			 advancement of human rights; and

			(4)recognizes with

			 respect Joseph Irwin Miller's integrity and guidance as a leader, his treatment

			 of his fellow citizens with grace and humility, and his loyalty, contributions,

			 and service to the City of Columbus, the State of Indiana, and the United

			 States.

			

